


Exhibit 10.2




BRUNSWICK CORPORATION
 2005 ELECTIVE DEFERRED INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2013)
SECTION 1
General
1.1    Purpose.  The Brunswick Corporation 2005 Elective Deferred Incentive
Compensation Plan (the “Plan”) was previously established by Brunswick
Corporation (the “Company”) so that it may provide eligible employees with an
opportunity to build additional financial security, thereby aiding the Company
in attracting and retaining employees of exceptional ability.  The Brunswick
Corporation Elective Deferred Compensation Plan (the “Prior Plan”) previously
applied to the deferral of amounts that were earned and became vested on or
before December 31, 2004, but upon an amendment of the Plan in 2008, all amounts
deferred under the Prior Plan instead became payable under this Plan.  The
following provisions constitute an amendment and restatement of the Plan
effective January 1, 2013. Prior to the amendment and restatement of the Plan as
set forth herein, the distribution provisions applicable to the Deferred
Compensation Accounts maintained under this Plan were set forth in the Brunswick
Restoration Plan solely for administrative purposes. Upon the amendment and
restatement of this Plan and the Brunswick Restoration Plan, such distribution
provisions have been transferred to this Plan, without any change in the terms
and conditions of such distributions.
1.2    Change in Control.  For purposes of the Plan, the term “Change in
Control” shall mean a change in control event, within the meaning set forth in
Section 409A of the Code; provided, however, in no event shall an acquisition of
assets under Treasury Regulation 1.409A-3(i)(5)(vii) constitute a change in
control event, unless such event is also a sale or disposition of all or
substantially all of the Company's assets.
1.3    Code.  For purposes of the Plan, the term “Code” means the Internal
Revenue Code of 1986, as amended.  References to sections of the Code also refer
to any successor provisions thereof.  If, after the Effective Date, there is a
change in the provisions or interpretation of Section 409A of the Code which
would have a material effect on the benefits of the Plan to a Participant or the
Company, the Company shall revise the Plan in good faith to preserve the
benefits of the Plan for the Company and the Participants.
1.4    Effective Date.  The “Effective Date” of this amendment and restatement
of the Plan is January 1, 2013.
1.5    Eligible Employees.  The term “Eligible Employee” for any period shall
mean any employee of the Company who is designated as an Eligible Employee for
that period, either by individual designation by the Committee, or by being a
member of a group of employees designated by the Committee.
1.6    Operation and Administration.  The authority to control and manage the
operation and administration of the Plan shall be vested in the Human Resources
and Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).  In controlling and managing the




--------------------------------------------------------------------------------




operation and administration of the Plan, the Committee shall have the rights,
powers and duties set forth in Section 6.  Capitalized terms in the Plan shall
be defined as set forth in the Plan.
1.7    Plan Year.  The term “Plan Year” means the calendar year.
1.8    Applicable Law.  The Plan shall be construed and administered in
accordance with the laws of the State of Illinois to the extent that such laws
are not preempted by the laws of the United States of America.
1.9    Notices.  Any notice or document required to be filed with the Plan
Administrator (as specified in subsection 6.1) or the Committee under the Plan
will be properly filed if delivered or mailed to the Plan Administrator, in care
of the Company, at its principal executive offices.  The Plan Administrator may,
by advance written notice to affected persons, revise such notice procedure from
time to time.  Any notice required under the Plan may be waived by the person
entitled to notice.
1.10    Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the Plan Administrator at
such times, in such form, and subject to such restrictions and limitations as
the Plan Administrator shall require.
1.11    Benefits Under Qualified Plans.  Compensation of any Participant that is
deferred under the Plan, and benefits payable under the Plan, shall be
disregarded for purposes of determining the benefits under any plan that is
intended to be qualified under Section 401(a) of the Code.
1.12    Other Costs and Benefits.  The Plan is intended to defer, but not to
eliminate, payment of compensation to a Participant.  Accordingly, if any
compensation or benefits that would otherwise be provided to a Participant in
the absence of the Plan are reduced or eliminated by reason of deferral under
the Plan, the Company shall equitably compensate the Participant for such
reduction or elimination.  However, no reimbursement will be made for increased
taxes resulting from benefits under the Plan (whether resulting from a change in
individual income tax rates or otherwise).
1.13    Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
1.14    Withholding.   Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments in shares of common
stock of the Company (“Company Stock”), the Participant shall be required to pay
in cash the amount of any taxes required to be withheld prior to receipt of such
Company Stock, or alternatively, at the election of the Committee, a number of
shares of Company Stock the Fair Market Value (defined below) of which equals
the amount required to be withheld may be deducted from the payment; provided,
however, that the number of shares of Company Stock so deducted may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate.  “Fair Market Value” means the closing price
on the New York Stock Exchange - Composite Transactions Tape on the relevant
date or on the next preceding date on which a closing price was quoted;
provided, however, that the Committee may specify some other definition of Fair
Market Value.
1.15    Adjustments.  In the event of any increase or decrease in the number of
issued shares of Company Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the




--------------------------------------------------------------------------------




payment of a stock dividend or an extraordinary cash dividend, or other increase
or decrease in shares, effected without receipt of consideration by the Company,
or other change in corporate or capital structure, the number and class of
securities distributable under this Plan and the number of share units in
Participants' Elective Stock Deferral Accounts shall be appropriately adjusted
by the Committee; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated.  The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.
SECTION 2
Participation
2.1    Deferral Election.  An Eligible Employee shall participate in the Plan by
electing to defer payment of all or a portion of the Eligible Employee's
Eligible Compensation pursuant to the terms of a “Deferral Election.”  An
Eligible Employee's Deferral Election shall be made in the form and during the
election period specified by the Committee.  Such election period shall end no
later than the last day of the Plan Year preceding the Plan Year to which the
election applies; provided, however, if the Committee determines that the
Eligible Compensation being deferred satisfies the requirements of
“performance-based compensation” within the meaning of Section 409A of the Code,
then any election to defer such Eligible Compensation must be made no later than
the date which is six months prior to the end of the performance period;
provided, further, that a new Eligible Employee may make a Deferral Election
with respect to Eligible Compensation earned after the election is made within
30 days after becoming an Eligible Employee.  A deferral election shall be
irrevocable for the Plan Year to which it relates.  All Plan deferral elections
shall be administered in accordance with the requirements of Section 409A of the
Code.


2.2    Eligible Compensation.  For purposes of the Plan, a Participant's
“Eligible Compensation” from the Company for any Plan Year means such amounts as
would otherwise be payable to the Participant by the Company, and which are
designated by the Committee prior to the date of the Participant's Deferral
Election as compensation eligible for deferral in accordance with the Plan.


2.3    Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.


SECTION 3


Plan Accounting


3.1    Deferred Compensation Accounts.  A “Deferred Compensation Account” shall
be established on behalf of each Participant.  Subject to subsection 3.2, the
balance of a Participant's Deferred Compensation Account shall be credited with
the amount by which the Participant's Eligible Compensation subject to a
Deferral Election is reduced pursuant to the Deferral Election that is not
deferred into an Elective Stock Deferral Account pursuant to subsection
3.2.  Participants' Deferred Compensation Accounts shall be maintained, adjusted
(including adjustments for hypothetical investment returns) and distributed as
provided in Section 4 below.


3.2    Elective Stock Deferral Accounts.  A Participant's Deferral Election with
respect to an award under the Brunswick Performance Plan (“BPP”) (or the
Brunswick Corporation Strategic Incentive Plan (“SIP”) for periods prior to
January 1, 2008) may designate all or a portion of such award to be




--------------------------------------------------------------------------------




deferred into an “Elective Stock Deferral Account” for the Participant.  A
Participant's Elective Stock Deferral Account shall be credited with (i) the
number of “Original” stock units equal to the sum of (i) the number of shares of
Company Stock the Fair Market Value of which (determined as of the date on which
funding of the deferred BPP award is approved by the Committee) equals the
amount of the BPP award deferred into the Elective Stock Deferral Account and
(ii) the number of “Premium” stock units equal to 20% of the number of Original
stock units determined in clause (i).  A Participant's Elective Stock Deferral
Account shall be adjusted to reflect the deemed reinvestment of dividends in
accordance with the terms of the Company's dividend reinvestment program, as in
effect from time to time, and shall be charged the amount of any distributions
under the Plan with respect to that Account that have not previously been
charged.


3.3    Statement of Accounts.  The Company shall periodically provide each
Participant with a statement of the transactions in the Participant's Accounts.


SECTION 4


Distributions


4.1    General.  Subject to this Section 4, the balance of a Participant's
Account(s) shall be distributed in a single lump sum within 90 days after the
date of the Participant's separation from service, within the meaning of Section
409A of the Code; provided, however, that distribution to a Participant who is a
corporate officer or an employee in Salary Grade 21 or above, or is otherwise
considered a “specified employee” under Section 409A of the Code, shall be made
upon the earlier to occur of (i) six months after the date of the Participant's
separation from service or (ii) the date of the Participant's death.  In no
event shall the amount distributed with respect to any Participant's Account(s)
as of any date exceed the amount of the balance of the Account(s) as of that
date.


4.2    Rule of 65 for Deferred Compensation Accounts. Notwithstanding the
foregoing, if, as of a Participant's separation from service, the sum of the
Participant's age and years of service with the Company and its affiliates
equals or exceeds 65 and the Participant has so elected in his or her Deferral
Election, the balance in the Participant's Deferred Compensation Account as of
December 31, 2004, and earnings thereon, shall be distributed, in accordance
with rules and procedures adopted by the Committee, in annual installments over
a period not exceeding five years beginning in the month of January following
the Participant's separation from service; provided, however, that the first
installment to a Participant who is a corporate officer or an employee in Salary
Grade 21 or above, or is otherwise considered a “specified employee” under
Section 409A of the Code, shall not be made prior to the earlier to occur of (i)
six months after the date of the Participant's separation from service or (ii)
the date of the Participant's death.


4.3    Additional Distribution and Withdrawal Rights for Deferred Compensation
Accounts.  A Participant may elect in his or her Deferral Election that amounts
in such Participant's Deferred Compensation Account be distributed prior to the
Participant's separation from service.  In addition, in the event of an
“Unforeseeable Financial Emergency,” a Participant may, in accordance with rules
and procedures established by the Committee, make a withdrawal from his Deferred
Compensation Account of up to the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency (including amounts necessary to pay income
taxes or penalties reasonably anticipated to result from the
withdrawal).  “Unforeseeable Financial Emergency” shall mean a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant or the Participant's spouse or dependent, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable




--------------------------------------------------------------------------------




circumstances arising as a result of events beyond the control of the
Participant, and shall be determined by the Committee in its discretion in
accordance with the requirements of Section 409A of the Code.


4.4    In-Service Distribution Election for Elective Stock Deferral Accounts.  A
Participant may elect in the Deferral Election with respect to a BPP award (or
SIP award, prior to 2008), in accordance with such rules and procedures as
determined by the Committee, to receive a distribution of the stock units
credited to the Participant's Elective Stock Deferral Account with respect to
such award prior to the date of the Participant's separation from service
(“In-Service Distribution Election”); provided, however, that no In-Service
Distribution Election may be changed after it has been made and, subject to
subsection 4.1, no distribution to be made pursuant to an In-Service
Distribution Election may be accelerated to a date earlier than that set forth
in the In-Service Distribution Election. Notwithstanding the foregoing
provisions of this subsection 4.4, during the election period established by the
Committee and ending on or before December 31, 2008, a Participant was permitted
to make or change an In-Service Distribution Election with respect to all or a
portion of the vested stock units credited to his or her Elective Stock Deferral
Account as of December 31, 2008 (including deemed reinvestment of dividends
thereon); provided, however, the in-service distribution date elected could not
be prior to April 1, 2009.  Such In-Service Distribution Election became
irrevocable after December 31, 2008.  Except as specifically provided in this
paragraph with respect to the ability to make or change an In-Service
Distribution Election on or before December 31, 2008, the normal terms of the
Plan shall govern distribution of a Participant's Elective Stock Deferral
Account, including the provisions of Sections 4.1, 4.5 and 4.6.


4.5    Forfeiture of Unvested Premium Stock Units.  In the event of any
distribution of Original stock units that were credited to a Participant's
Elective Stock Deferral Account as a result of a deferred BPP award (or SIP
award, if applicable) less than three years before the date of distribution,
other than a distribution following termination of the Participant's employment
due to death, permanent and total disability, after a Change in Control, or
after the sum of the Participant's age and years of service is at least 65, the
Premium stock units (and associated dividend reinvestments) that were credited
at the same time as such Original stock units shall be forfeited.


4.6    Medium of Payment.  All distributions from Participants' Deferred
Compensation Accounts shall be paid in cash and all distributions from
Participants' Elective Stock Deferral Accounts shall be distributed by the
Company in shares of Company Stock.


4.7    Beneficiary.  Subject to the terms of the Plan, any benefits payable to a
Participant under the Plan that have not been paid at the time of the
Participant's death shall be paid at the time and in the form determined in
accordance with the foregoing provisions of the Plan, to the beneficiary
designated by the Participant under the Brunswick Rewards Plan (the “Rewards
Plan”) or, if no such beneficiary has been so designated or if a designated
beneficiary has predeceased the Participant, to the default beneficiary
determined pursuant to the terms of the Rewards Plan; provided, however, that if
the Participant had made a beneficiary designation under the terms of this Plan
in the form and manner required by the Plan Administrator and such beneficiary
designation was in effect as of December 31, 2012, such beneficiary designation
shall continue in effect until the Participant revokes such designation.


4.8      Distributions to Disabled Persons.  Notwithstanding the provisions of
this Section 4, if, in the Plan Administrator's opinion, a Participant or
beneficiary is under a legal disability or is in any way incapacitated so as to
be unable to manage such person's financial affairs, the Plan Administrator may
direct that payment be made to a relative or friend of such person for the
benefit of such person until claim is made by a conservator or other person
legally charged with the care of such person or such person's estate, and such
payment shall be in lieu of any such payment to such Participant or




--------------------------------------------------------------------------------




beneficiary.  Thereafter, any benefits under the Plan to which such Participant
or beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of such person or such person's estate.


4.9    Benefits May Not be Assigned.  Neither the Participant nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt of the amounts, if any, payable hereunder,
or any part hereof, which are expressly declared to be unassignable and
non-transferable; provided that vested Plan benefits may be transferred to an
alternate payee (within the meaning of Section 414(p)(8) of the Code) pursuant
to a domestic relations order that the Plan Administrator determines satisfies
the criteria set forth in paragraphs (1), (2), and (3) of Section 414(p) of the
Code (a “DRO”).  Any benefits payable to an alternate payee under the Plan will
be paid in a lump sum payment within 90 days after the Plan Administrator
determines the order satisfies the requirements of a DRO. Except for transfers
pursuant to a DRO, no part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or be transferred by operation of law in the event of the Participant's
or any other person's bankruptcy or insolvency.  Payments to or on behalf of a
Participant under the Plan are not subject to reduction or offset for amounts
due or alleged to be due from the Participant to the Company.


SECTION 5


Source of Benefit Payments


Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company.  Nothing contained in the Plan shall constitute a
guarantee by the Company that the assets of the Company shall be sufficient to
pay any benefits to any person.
SECTION 6
Committee
6.1    Powers of Committee.  Responsibility for the day-to-day administration of
the Plan shall be vested in the Plan Administrator, which shall be the Committee
or its delegate.  The authority to control and manage all other aspects of the
operation and administration of the Plan shall also be vested in the
Committee.  The Committee is authorized to interpret the Plan, to establish,
amend, and rescind any rules and regulations relating to the Plan, to determine
the terms and provisions of any agreements made pursuant to the Plan, and to
make all other determinations that may be necessary or advisable for the
administration of the Plan.  Except as otherwise specifically provided by the
Plan, any determinations to be made by the Committee under the Plan shall be
decided by the Committee in its sole discretion.  Any interpretation of the Plan
by the Committee and any decision made by it under the Plan is final and binding
on all persons.
6.2    Delegation by Committee.  The Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its




--------------------------------------------------------------------------------




responsibilities and powers to any person or persons selected by it.  Any such
allocation or delegation may be revoked by the Committee at any time.  Until the
Committee takes action to the contrary:
(a)The Chief Executive Officer of the Company shall be delegated the power and
responsibility to take all actions assigned to or permitted to be taken by the
Committee under Section 2, Section 3, and Section 4 (other than the powers and
responsibility of the Plan Administrator).


(b)The powers and responsibilities of the Plan Administrator shall be delegated
to the Vice President - Human Resources (or delegate) of the Company, subject to
such direction as may be provided to the Vice President - Human Resources or
delegate from time to time by the Committee and the Chief Executive Officer of
the Company.


6.3    Information to be Furnished to Committee.  The Company shall furnish the
Committee with such data and information as may be required for it to discharge
its duties.  The records of the Company as to an employee's or Participant's
employment, termination of employment, leave of absence, reemployment and
Eligible Compensation shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.


6.4    Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
such person's own fraud or willful misconduct; nor shall the Company be liable
to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company.  The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises.  This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


SECTION 7


Amendment and Termination


The Committee may, at any time, amend or terminate the Plan (including the rules
for administration of the Plan), provided, however, no amendment or termination
may materially adversely affect the rights of any Participant or beneficiary
under the Plan, subject to the following:
(a)    The Committee, with the approval of the Board, may terminate the Plan, in
which case benefits shall continue to be paid in accordance with the terms of
the Plan, unless the Committee determines to pay all benefits in a lump sum
payment during the period beginning 12 months after the termination date and
ending 24 months after the termination; provided, further if the Plan is
terminated in connection with a Change in Control, all benefits shall be paid
during the period beginning 30 days prior to such Change in Control and ending
12 months after the Change in Control.
(b)    Prior to the beginning of any Plan Year, the Committee may eliminate
future deferrals under the Plan for such Plan Year.




--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision of the Plan to the contrary, neither
the Committee nor the Board may delegate its rights and responsibilities under
this Section 7; provided, however, that, the Board of Directors may, from time
to time, substitute itself, or another committee of the Board, for the Human
Resources and Compensation Committee under this Section 7.






